DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remarks
This is a reply to the amendments filed on 12/21/2020, in which, claims 3 and 4 are amended. Claims 3 and 4 remain pending in the present application with claims 3 and 4 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Response to Arguments
Applicant's arguments filed on 12/11/2020 with respect to amended claims 3 and 4 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel (US 20140232614 A1, hereinafter referred to as “Kunkel”) in view of Newton et al. (US 20140125696 A1, hereinafter referred to as “Newton”), and further in view of Chen et al. (US 20130314495 A1, hereinafter referred to as “Chen”).
Regarding claim 3, Kunkel discloses a playback device that plays a content, the playback device being inputted 
first management information and second management information that are playback control information of the content (see Kunkel, paragraph [0063]: “FIG. 2, primary display 202 may receive VDR data stream 206 and/or VDR metadata stream 208—such streams representing the image and/or video data (as well as its associated metadata) that is intended to be rendered upon primary display 202. VDR data may represent image data that has an encoding that exceeds (or in some fashion, does not match) the specification of the primary display or the secondary displays. In such a case, the VDR data may be mapped by the DM subsystem for rendering on either the primary display 202 or on at least one (or more) secondary display(s)”), 
wherein first playback control information specifying that the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range are to be played in combination is stored in the first management information (see Kunkel, paragraphs [0025]-[0026]: “owners of such secondary display may have their own subtitles, may make or have their own annotations to the image/video content… it may be desirable to have some 
second playback control information specifying the enhanced video stream is stored in the second management information (see Kunkel, paragraph [0065]: “primary display (or the DM subsystem) is aware of the presence of secondary display(s) and have some knowledge of the capabilities and/or specifications of the secondary display(s)—e.g., white point, dynamic range, color gamut, min/max luminance or the like”), 
the playback device comprising:
the video player that plays the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range based on the first playback control information and also plays the enhanced video stream at a same time based on the second playback control information (see Kunkel, paragraphs [0025]: “In environment 100, there may be one or more secondary displays (e.g., smart phones 104 a, tablet 104 b, laptop 104 c or the like). In certain circumstances, it may be desirable for at least one secondary display to be showing the same or similar image and/or video content that is substantially concurrently being displayed by the primary display. For merely one example (and not meaning to limit the scope of the present application), it may be desirable to have the secondary displays showing all or portions of the image/video data—and possibly, allowing an interactive feature to be present on the secondary display. For example, owners of such secondary display may have their own subtitles, may make or have their own annotations to the image/video content, or any other scenario in which it may be desirable for primary and secondary displays showing same or similar content”).
Regarding claim 3, Kunkel discloses all the claimed limitations with the exception of a playback device that plays a content, the playback device being inputted a video stream of a 
Newton from the same or similar fields of endeavor discloses a playback device that plays a content, the playback device being inputted a video stream of a standard-luminance range (see Newton, paragraph [0044]: “Video encoded according to the traditional standards is called low dynamic range (LDR) video”),
a subtitle stream of the standard-luminance range (see Newton, paragraph [0053]: “The video information includes low dynamic range [LDR] video data… and may also include graphics data, like subtitles”),
the playback device comprising:
a video player that plays the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range based on the first playback control information in a case of playing the content as the standard-luminance range (see Newton, paragraph [0057]: “The video information and the graphic processing control data are retrieved and coupled to a video processor 113. The video processor has a signal processing structure for generating a display signal 114 by processing the video data for display in a specific display mode being any one of a LDR display mode and a HDR display mode, and processing graphics data for generating an overlay for overlaying the video data”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Newton with the teachings as in Kunkel.  The motivation for doing so would ensure the system to have the 
Regarding claim 3, the combination teachings of Kunkel and Newton discloses all the claimed limitations with the exception of a playback device that plays a content, the playback device being inputted an enhanced video stream for extending a luminance range of the video stream of the standard-luminance range to be composited on and to be played at a same time with the video stream of the standard-luminance range.
Chen from the same or similar fields of endeavor discloses a playback device that plays a content, the playback device being inputted an enhanced video stream for extending a luminance range of the video stream of the standard-luminance range (see Chen, paragraph [0030]: “A sequence of enhanced dynamic range (EDR) images and a sequence of standard dynamic range images are encoded using a backwards-compatible SDR high-definition (HD) base layer and one or more enhancement layers.”) to be composited on (see Chen, paragraph [0064]: “joint encoding and transmission of a stream that combines a backwards compatible SDR HD stream and an enhanced EDR 4K stream”) and to be played at a same time with the video stream of the standard-luminance range (see Chen, paragraph [0065]: “decoding the combined BL 312 and EL 334 streams. The received coded BL stream 312 may be decoded by a standard AVC decoder 360 to output a backwards compatible SDR HD stream 362 corresponding to the transmitted SDR HD signal 302. More advanced decoders, may integrate 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the teachings as in Kunkel and Newton. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Chen to delivery of EDR and SDR signals jointly wherein enhanced dynamic range (EDR) images and standard dynamic range (SDR) images are encoded using a base layer and an enhancement layer and the combined base layer SDR stream and enhancement layer EDR stream are decoded together thus an enhanced video stream for extending a luminance range of the video stream of the standard-luminance range to be composted on and to be played at a same time with the video stream of the standard-luminance range so that the playback control according to the information stored in the base layer and the enhancement layer can be correctly specified.
Method claim 4 is rejected for the same reasons as discussed in apparatus claim 3 above.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


NIENRU YANG
Examiner
Art Unit 2484

/NIENRU YANG/Examiner, Art Unit 2484  
                                                                                                                                                                                                      /THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484